Final order reversed on the law and facts and a new trial granted with costs to appellant to abide the event. Memorandum: The petitioner’s rights under section 22 of the Civil Service Law depend upon whether his appointment in the first instance was in accordance with the Constitution and the Civil Service Law. The stipulation submitted to the Special Term does not in our opinion contain sufficient facts to permit a determination as to the legality of his appointment. The order appealed from is, therefore, reversed and a new trial granted. All concur. (The order directs the reinstatement of petitioner as special policeman for the Town of Gates, with payment of his salary from January 1, 1948, to the date of his reinstatement.) Present — Taylor, P. J., McCurn, Larkin, Love and Vaughan, JJ.